Citation Nr: 1538019	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for a breathing disability to include asthma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 2003 to December 2003 and from June 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran's claim for entitlement to service connection for an erectile dysfunction was granted in a July 2013 rating decision.  As the benefit sought has been granted in total, the Board finds the issue of service connection for erectile dysfunction is resolved. 


FINDING OF FACT

It is at least as likely as not that the Veteran's asthma is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for asthma are met. 38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeal for service connection for a breathing disability to include asthma there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Merits

The first element of service connection, a current disability, is satisfied.  In a June 2013 VA examination report a VA examiner diagnosed the Veteran with asthma. 

The second element of service connection, an in-service injury, is satisfied.  The Veteran's Service Treatment Records (STRs) include documentation of a June 2005 smoke inhalation injury.

The third element of service connection, a nexus between the in-service injury and the current disability, is satisfied.  In the June 2013 VA examination report, the VA examiner wrote, "His current respiratory condition [asthma] is at least as likely as not [...] medically related to the Veteran's military service specifically the Veteran's June 2005 smoke inhalation injury..."  Considering the foregoing, the Board finds that all elements of service connection for asthma are met and that service connection is warranted.


ORDER

Service connection for asthma is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


